 In the Matter of EDO AIRCRAFT CORPORATION, EMPLOYERandINTER-NATIONAL ASSOCIATIONOF MACHINISTS,PETITIONERCase No. 2-R-7087.-Decided February 13, 19417Debevoise,Plimpton andPage,by111r.William. Everdell,of NewYork City,for the Employer.Messrs.Robert A. ReberandFrank Carney,of New York City, forthe Petitioner.Miss Eleanor Scitwartzbach,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewYork City, on December 3, 1946, before Jerome I. Macht, hearingofficer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Employer, atthe hearing and in its brief, moved to dismiss the petition. For reasonsstated below, the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF TILE EMPLOYEREdo Aircraft Corporation is a New York corporation having itsprincipal place of business at College Point, Long Island, where itis engaged in the manufacture of aircraft and aircraft parts.Duringthe past year, the Employer purchased raw materials valued at morethan '$1,000,000, of which approximately 90 percent was shipped toits plant from points outside the State of New York.During the'United Automobile Workers, Local 365, served with notice of hearing, did not appearat the hearing2On December 17, 1946, the Board issued a rule to show cause why a motion for cor-rection of the record, made by the Employer on December 11, 1946, should not be granted.No objection having been made by the Petitioner, the motion of the Employer is granted.It is hereby ordered that the record be, and the same hereby is, corrected in accordancewith the Employer's motion.72 N. L. R. B., No. 110.574 EDO AIRCRAFT CORPORATION575same period, the Employer sold finished products,valued in excessof $1,000,000, approximately 15 percent of which was shipped tocustomersoutside the State of New York.The Employer admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer.On February 20, 1946, the Board conducted an election in a priorrepresentation proceeding' among the Employer's production andmaintenance employees.The Petitioner lost the election, and there-after withdrew its petition.The number of employees at the plantdecreased.On September 23, 1946, the Petitioner filed the petition inthe instant proceedings.The Employer moves to dismiss the petitionon the ground that too short a period of time has elapsed since theformer election.As noted above, the motion is denied.Almost a year has elapsed since the previous election. Seven monthselapsed between the election and the filing of the instant petition.Theadministrative report of our Field Examiner concerning the Peti-tioner's showing of interest among the employees concerned indicatesthat the Petitioner by recently dated authorization cards has satisfiedour requirements ofprima facieshowing of representation to justifyan election.Considering the lapse of time between the prior electionand our decision herein, the smaller number of employees in the ap-propriate unit, and the showing of current interest submitted by thePetitioner, Ave are persuaded that the policies of the Act will best beeffectuated by directing another election at this time."We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.4Matter of Edo Aircraft Corporation,65 N L R B 837.4One of the grounds asserted by the Employerfor dismissingthe petition was that noevidence was introduced at the healing to show that the Petitioner represents a substantialnumber of employees in the appiolniate unitwe find no merit in this contentionMatterof 0 D JenningscCCompany,68 N L R B 516 ,Matterof NashMotors Divisionof Nash-Kelvinator Sales Corporation (PhiladelphiaZone), 68 N L R B 651 ,Matter of MidlandNationalBank ofMinneapolis,68 N I. R B 5805Matter of American Pad and Tactile Company,68 N. L R B 572 ,Matter of Conti-nental ClayProductsCompany,65 N L R B 168 ,Matter of HoffmanRadioCorporation,72 N L R B 177,Matterof J S Detwrle,, et at,72 N L R B 308.731242-47-vol. 7238 .576DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allproduction and maintenance employees at the Employer's plants at1310 111 Street, and 1311 131 Street, College Point, Lou- Island,New York, including leachnen, but excluding office, clerical, technical,and engineering employees, cafeteria workers, shop clerks, timekeep-ers, watchmen, guards, and plant-protection employees, foremen, as-sistant foremen, group foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Edo Aircraft Corporation,College Point, Long Island, New York, an election by secret, ballot,shall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-Vision of the Regional Director for the Second Region, acting ni thismatter as agent for the National Labor Relations Board, and subjectto Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employes in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who dhcl not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to deterniinewhether or not they desire to be represented by International Associa -tion of Machinists, for the purposes of collective bargaining.0